


Exhibit 10.41

 

June 5, 2008

 

Charles R. Newsom

1362 Brenner Park Drive

Venice, FL 34292

 

Re:          Addendum to Offer of Employment letter dated January 31, 2006

 

Dear Chuck:

 

This letter will confirm the change to the severance provisions found in second
sentence of the sixth paragraph of your Offer of Employment Letter from Jim
Rizzo dated January 31, 2006.

 

The second sentence of the sixth paragraph of your Offer of Employment Letter is
hereby replaced in its entirety by the following two paragraphs:

 

“In the event your employment with Duane Reade Inc. (the “Company”) is
terminated other than for “cause” between April 1, 2008 and April 1, 2011, you
will be entitled to receive severance payments for a period of 24 months
following the effective date of such termination.  The total amount of your
severance payments in such event will be equal to two (2) times your annual base
salary at the rate in effect at the time of termination, payable in equal
bi-weekly installments over a period of twenty-four (24) months immediately
following your termination of employment in accordance with the Company’s usual
payroll practices.

 

In the event your employment with the Company is terminated after April 1, 2011,
you will be entitled to receive severance payments for a period of 12 months
following the effective date of such termination.  The total amount of your
severance payments in such event will be equal to one (1) times your annual base
salary at the rate in effect at the time of termination, payable in equal
bi-weekly installments over a period of twelve (12) months immediately following
your termination of employment in accordance with the Company’s usual payroll
practices.”

 

It is the intention of you and the Company that any severance paid to you under
your Offer of Employment Letter (as amended hereby) is not to be construed as
“deferred compensation” (as defined under Section 409A of the Internal Revenue
Code of 1986, as

 

--------------------------------------------------------------------------------


 

amended (“Section 409A”)) and that the restrictions and possible delays in
payment that could be imposed under 409A should not apply.  However,
notwithstanding the foregoing, if counsel to the Company reasonably concludes
that it is reasonably necessary to avoid additional or accelerated taxation
pursuant to Section 409A in respect of one or more payments to which you are
entitled pursuant to the Offer of Employment Letter (as amended hereby), then
you shall not receive any such payments until the first regular payroll date
which occurs at least six (6) months following the date of your termination, at
which time you shall receive a single lump sum payment for all amounts that
would have been payable in respect of the period preceding such date but for the
delay imposed on account of Section 409A, and the remainder of such payments
shall thereafter be paid in equal bi-monthly installments for the remainder of
the two-year or one-year payment period, as applicable.  In furtherance of the
intent of this paragraph, each payment or installment shall be treated as a
separate payment pursuant to Treasury Regulations Section 1.409A-2(b)(2)(iii) in
order to maximize the application of payments during the “short term deferral
period” under Section 409A.

 

Your Offer of Employment Letter (as amended hereby) and this Addendum shall be
governed by and construed in accordance with the internal laws of the State of
New York applicable to contracts made and performed wholly within the State of
New York, without giving effect to the conflict of laws provisions thereof.

 

Except as expressly modified hereby, the provisions of your Offer of Employment
Letter are and shall remain in full force and effect.

 

Sincerely,

 

/s/ JOHN LEDERER

 

 

 

 

 

John Lederer

 

 

Chairman and Chief Executive Officer

 

 

Duane Reade

 

 

 

--------------------------------------------------------------------------------
